Title: From Benjamin Franklin to Pamphili: Observations and Note on American Catholics, [before 27 August 1783]
From: Franklin, Benjamin
To: Doria Pamphili, Giuseppe


          
            [before August 27, 1783]
          
          
            I.
            Observations Sur la Notte de M. Le Nonce Apostolique
          
          M. Franklin après avoir lu la notte de M. Le Nonce et y avoir
            murement réflechi, croit absolument inutile d’envoyer cette notte au Congrés, qui
            d’après Ses Pouvoirs et Ses constitutions ne peut ni ne doit dans aucun cas Se mêler des
            Affaires Ecclesiastiques d’aucune Secte ni d’aucune Religion établie en Amérique. Chaque Etat particulier S’est reservé par Ses propres constitutions le droit
            de protèger Ses membres, de tolérer leurs opinions Religieuses, et de ne S’en mêler en
            aucune façon tant qu’Elles ne troubleroient point l’ordre civil.
          M. Franklin pense donc que la Cour de Rome peut prendre d’elle même toutes les mèsures
            utiles aux Catholiques d’Amèrique, Sans blesser les Constitutions, et que le Congrés ne
            manquera pas d’approuver tacitement le choix qu’Elle voudra faire de concert avec le
            Ministre des Etats unis, d’un Ecclesiastique françois toujours residant en france, qui
            conduira par l’entremise d’un Suffragant residant en Amèrique toutes les affaires
            Spirituelles des Catholiques qui vivent ou qui voudront S’établir dans ces Etats.
          Outre beaucoup de raisons politiques qui peuvent faire dèsirer cet arrangement M. Le
            Nonce Apostolique doit y en voir beaucoup d’autres qui peuvent être favorables aux
            intentions de la Cour de Rome./.
          
          
          
            II.
            Notte Sur les Catholiques Américains.
            La Revolution d’Amèrique Sèparant les interêts des Colonies de ceux
            de la Métropole, change ainsi les rapports qui lioient les Catholiques Amèricains avec
            ceux qui vivent Sous la domination Angloise. L’unité du gouvernement actuel Semble mème
            èxiger qu’on tende a diminuer et affoiblir ces Liaisons en ôtant toute influence au
            Ministère Britannique Sur les Sujets des Etats unis.
            Il n’existe dans la plupart des Colonies aucune fondation, aucun revenu fixe pour
            l’entretien d’un Clergé de quelque Religion que ce Soit, la Lègislation envisageant cet
            objet Sous le point de vüe d’une liberté plus gènérale, n’a point voulu faire une
            Surcharge publique d’une imposition qui pourroit n’être que volontaire et
            particuliere.
            Il n’existe point non plus de Collége ni d’ètablissement public pour l’instruction
            nècessaire à un Ecclèsiastique Catholique, voila deux points ègalement essentiels à
            considerer.
            Il existe en France 4. Etablissemens de moines Anglois dont le revenu total peut se
            monter à 50. ou 60 mille livres. Ces Moines Sont en petit nombre.
            La disette de Sujets rend ceux qui restent au moins inutiles.
            Il Seroit possible que le Roi de France pour complaire à la Cour de Rome et resserrer
            les liens d’amitié avec les Etats unis permit que ces ètablissemens Servissent à former,
            instruire et faire Subsister en partie les Ecclesiastiques qui Seroient employés en
              Amérique.
            Il conviendroit pour mieux remplir l’objet qu’un des Evêques nommè par le Saint Siége
            fut un Sujet du Roi residant en france, toujours à portée d’agir de concert avec le
            Nonce de sa Sainteté, et le Ministre Amèricain, et de prendre avec eux les moyens de
            former les Ecclesiastiques agrèables au Congrés et utiles aux Catholiques
            Amèricains./.
          
          
        